Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-mc-21152-KMM

   In re Application of:

   JUAN MARIA RENDON AND
   ROBERTO MAURICE VENTURA CRISPINO,

          Applicants.
                                                    /

                        ORDER ON REPORT AND RECOMMENDATION

          THIS CAUSE came before the Court upon Applicants Juan Maria Rendon (“Rendon”) and

   Roberto Maurice Ventura Crispino’s (“Ventura”) (collectively, “Applicants”) Verified

   Application for Assistance to International and Colombian Tribunals pursuant to 28 U.S.C. § 1782

   (the “Application”). (“Appl.”) (ECF No. 1). The Court referred the matter to the Honorable

   Jacqueline Becerra, United States Magistrate Judge, who issued a Report and Recommendation

   recommending that the Application be DENIED and that Respondent Abbott Laboratories, Inc.’s

   (“Abbott” or “Respondents”) 1 Cross-Motion to Dismiss Application (ECF No. 9) be GRANTED.

   (“R&R”) (ECF No. 29). Applicants filed an Objection to the R&R. (“Obj.”) (ECF No. 30).

   Respondents filed an Opposition to the Objection. (“Opp’n”) (ECF No. 33). The matter is now

   ripe for review. As set forth below, the Court ADOPTS the R&R.

   I.     BACKGROUND

          On March 16, 2020, Applicants filed their Application seeking discovery from

   Respondents, whose regional headquarters are in the Southern District of Florida, to be used in




   1
      “Abbott” or “Respondents” includes Abbott Laboratories (Chile) Holdco SpA, Abbott
   Laboratories S.A. (Spain), Abbott Laboratories S.A. (Switzerland), and Abbott Laboratories
   (United States).
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 2 of 12




   support of (1) a pending International Chamber of Commerce (“ICC”) arbitration filed against

   Respondents; (2) a potential ICC arbitration; (3) a complaint to be filed before a Colombian

   regulator, the Superintendence of Industry and Commerce (“SIC”); and (4) a complaint to be filed

   in a civil court in Colombia. Appl. ¶¶ 1–2, 14. Specifically, Applicants seek discovery from

   Respondents concerning Abbott’s dealings with a Chilean pharmaceutical company, CFR

   International SpA (“CFR”), in CFR’s acquisition of Lafrancol, one of the largest pharmaceutical

   groups in Columbia.     Id. ¶¶ 19, 73.    Applicants further seek discovery from Respondents

   concerning Abbott’s subsequent acquisition of Lafrancol from CFR. Id. ¶ 73.

   II.    LEGAL STANDARD

          The Court may accept, reject, or modify, in whole or in part, the findings or

   recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

   The Court “must determine de novo any part of the magistrate judge’s disposition that has been

   properly objected to.” Fed. R. Civ. P. 72(b)(3). A de novo review is therefore required if a party

   files “a proper, specific objection” to a factual finding contained in the report. Macort v. Prem,

   Inc., 208 F. App’x 781, 784 (11th Cir. 2006). “It is critical that the objection be sufficiently

   specific and not a general objection to the report” to warrant de novo review. Id.

   III.   DISCUSSION

          As set forth in the R&R, Magistrate Judge Becerra finds that if the panel in either the

   pending ICC arbitration or the contemplated ICC arbitration is convened in the United States, the

   Application cannot be granted because § 1782 does not apply to domestic arbitrations, and if either

   panel is convened outside of the United States, the Application should be denied because an ICC

   proceeding is not a foreign or international tribunal as required by § 1782. R&R at 11. Magistrate

   Judge Becerra finds that the Application should also be denied as to the contemplated ICC



                                                   2
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 3 of 12




   proceeding and the contemplated Colombian actions because they are not reasonably contemplated

   proceedings under the statute. Id. Finally, Magistrate Judge Becerra finds that if any of the

   pending or contemplated proceedings or actions did meet the statutory requirements of § 1782, the

   Application should be denied based upon an analysis of the Intel discretionary factors. Id.; Intel

   Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004). The Court addresses each

   finding in turn.

          A.      The Pending ICC Proceeding is Not a Foreign or International Tribunal

          Magistrate Judge Becerra first finds that the Application should be denied as premature

   because the seat of arbitration has not yet been selected. R&R at 11. In their Objection, Applicants

   argue that on the same day Magistrate Judge Becerra issued the R&R, the International Court of

   Arbitration of the ICC decided that the seat of the arbitration will be Paris, France. Obj. at 5.

   Accordingly, Magistrate Judge Becerra’s finding that the Application should be denied as

   premature is moot. However, Magistrate Judge Becerra further finds that the Application should

   be denied on the merits. R&R at 11–19. Specifically, Magistrate Judge Becerra finds that “the

   pending ICC arbitration is not a foreign or international tribunal because its decision would not be

   subject to judicial review.” Id. at 16. In reaching this recommendation, Magistrate Judge Becerra

   considered Eleventh Circuit cases cited by Applicants where arbitrations before the London

   Maritime Arbitration Association were subject to substantive judicial review, but concluded that

   the arbitration at issue here—potentially before a Columbian court—would be subject only to

   limited judicial review of “jurisdictional and procedural irregularities.” Id. at 18–19.

          Applicants acknowledge that the Eleventh Circuit has not yet determined whether § 1782

   extends to private arbitrations and that those Courts of Appeal that have decided the issue are split.

   Obj. at 6 (citing Servotronics, Inc. v. Boeing Co., 954 F.3d 209, 214 (4th Cir. 2020) (holding that



                                                     3
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 4 of 12




   a United Kingdom arbitral panel meets the definition of “foreign or international tribunal”); In re

   Application to Obtain Discovery for Use in Foreign Proceedings, 939 F.3d 710, 723 (6th Cir.

   2019) (holding that a Dubai International Financial Centre-London Court of International Trade

   arbitration panel meets the definition of “foreign or international tribunal”)). Applicants state that

   the Second, Fifth, and Seventh Circuits have held that arbitral tribunals are not covered by § 1782.

   Id. Applicants argue that the Court should adopt the reasoning set forth in the Fourth and Sixth

   Circuits and find that private arbitral panels, such as the one contemplated here, meet the definition

   of “foreign or international tribunal.” Id. Applicants argue that Magistrate Judge Becerra should

   have first gone through a textual analysis of § 1782 rather than “dismiss[ing] a textual analysis of

   [§] 1782 by assuming that the Eleventh Circuit implicitly adopted a functional analysis test in

   Consorcio Ecuatoriano. Id. (citing Application of Consorcio Ecuatoriano de Telecomunicaciones

   S.A. v. JAS Forwarding (USA), Inc., 747 F.3d 1262, 1270 n.4 (11th Cir. 2014)). Applicants cite

   to the American Law Institute’s Restatement of the Law and the statute’s legislative history in

   support of their argument that an “arbitral tribunal” falls within the term “foreign and international

   tribunals.” Obj. at 6–8. Applicants argue that Magistrate Judge Becerra’s conclusion that ICC

   arbitral awards are not subject to substantive judicial review is not supported in the statute or in

   Intel. Id. at 8 (citing Intel Corp., 542 U.S. 241). According to Applicants, “[a]t most, Intel requires

   that a decision of a first-instance adjudicator be subject to some judicial review and, while a review

   of an arbitral tribunal is limited, it is nevertheless judicial review.” Id. Finally, Applicants argue

   that “[e]ven if substantive judicial review of the arbitral award were required for the Application’s

   admissibility—and it is not—a proper analysis of French law demonstrates that the Pending ICC

   Arbitration easily meets this criterion” because “[a] French court can set aside an award for

   procedural reasons or because it violates French public policy.” Id. at 9.



                                                     4
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 5 of 12




          In their Opposition, Respondents cite to a plethora of authority where courts across the

   country have found that an ICC arbitration, such as the one contemplated here, does not fall within

   the ambit of a § 1782 tribunal because it does not satisfy the functional analysis test. See Opp’n

   7–12. Additionally, Respondents cite to cases in the Second and Fifth Circuits that hold “that no

   private arbitration of any type can constitute a tribunal for purposes of [§] 1782[,] . . . draw[ing] a

   distinction between ‘state-sponsored’ arbitrations and private arbitrations [and] holding that the

   former qualify as tribunals under [§] 1782, but the latter do not.” Id. at 10 (citing Nat’l Broad. Co.

   v. Bear Stearns & Co., 165 F.3d 184, 190–91 (2d Cir. 1999); Republic of Kaz. v. Biedermann Int’l,

   168 F.3d 880, 883 (5th Cir. 1999)).

          Section 1782 provides, in relevant part, that “[t]he district court of the district in which a

   person resides or is found may order him to give his testimony or statement or to produce a

   document or other thing for use in a proceeding in a foreign or international tribunal, including

   criminal investigations conducted before formal accusation.” § 1782(a). The Eleventh Circuit has

   not yet decided the pivotal question of whether private arbitral tribunals constitute a foreign or

   international tribunal under § 1782. While the Eleventh Circuit has not expressly adopted the

   functional analysis test applied in Intel, it also has not rejected such a test; rather, the Eleventh

   Circuit suggested that the functional analysis test applied in Intel could be an instructive means to

   determine “whether a body acts as a first-instance adjudicative decision maker, permits the

   gathering and submission of evidence, has the authority to determine liability and impose penalties,

   and issues decisions subject to judicial review.” Consorcio Ecuatoriano, 747 F.3d at 1270 n.4

   (citing Intel, 542 U.S. at 258).

          Here, Magistrate Judge Becerra’s application of Intel’s functional analysis test is well

   reasoned. See In re Application of Operadora DB Mexico, S.A. de C.V., No. 6:09-cv-Orl-22GJK,



                                                     5
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 6 of 12




   2009 WL 2423138, at *9 (M.D. Fla. Aug. 4, 2009) (finding that the court “must analyze the

   function of the ICC Panel”). And, as Magistrate Judge Becerra notes in her findings, numerous

   courts have held that ICC proceedings, such as the one contemplated here, are not subject to

   § 1782’s reach due to a lack of judicial review. R&R at 15 (citing Operadora, 2009 WL 2423138,

   at *9–10; In re Application by Rhodianyl S.A.S., 2011 U.S. Dist. LEXIS 72918, at *49–50 (D. Kan.

   Mar. 25, 2011); In re Matter of the Application of Oxus Gold PLC, No. MISC. 06-82, 2006 WL

   2927615, at *6 (D.N.J. Oct. 11, 2006)). While Applicants argue that the pending ICC arbitration

   will be subject to the French arbitration statute of the French Code of Civil Procedure, and that

   “[a] French court can set aside an award for procedural reasons or because it violates French public

   policy,” such limited review does not constitute substantive review which would include review

   of legal or factual conclusions. See Obj. at 9; Rhodianyl, 2011 U.S. Dist. LEXIS 72918, at *49–

   50. The Fourth and Sixth Circuits notwithstanding, the lack of judicial review continues to lead

   other courts to deny applications for assistance before private arbitral panels, finding that they do

   not qualify as “tribunals” under § 1782. See, e.g., In re Ex Parte Application of Axion Holding

   Cyprus Ltd. Pursuant to 28 U.S.C. § 1782 for Leave to Take Discovery for Use in Foreign

   Proceedings, Misc. No. 20-00290 (MN), 2020 WL 5593934, at *1–2 (D. Del. Sept. 18, 2020) (slip

   copy); In re Storag Etzel GmbH, No. 19-mc-209-CFC, 2020 WL 1849714, *3 (D. Del. Apr. 13,

   2020).

            Accordingly, the Court adopts Magistrate Judge Becerra’s finding that the pending ICC

   arbitration is not a foreign or international tribunal for purposes of § 1782.

            B.     The Contemplated Actions Are Not Reasonably Contemplated Proceedings

            Magistrate Judge Becerra finds that both the contemplated ICC arbitration and Columbian

   actions do not yet qualify as proceedings under § 1782 because they are too speculative. R&R at



                                                     6
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 7 of 12




   19. Regarding the contemplated ICC proceeding, Magistrate Judge Becerra finds that it is not

   within reasonable contemplation because it would only be commenced after the pending ICC

   arbitration. Id. at 22. Further, Magistrate Judge Becerra finds that the need for the contemplated

   proceeding is uncertain and contingent upon the ruling in the pending ICC arbitration and whether

   such ruling is complied with. Id. Regarding the contemplated Colombian actions, Magistrate

   Judge Becerra finds that those actions are not reasonably contemplated because the Application

   merely identifies the theory under which such actions would be brought and lacks any discussion

   of the legal support for their arguments, their evidence, the parties they intend to name, or a

   timeframe as to when those actions would be commenced. Id. at 23–25.

          Applicants argue that “the R&R should not have characterized Applicants’ judicial

   undertakings . . . as just a ‘theory.’” Obj. at 12. Applicants argue that they have “instructed [their

   counsel] to file complaints against CFR’s successor and several CFR officers in Columbia [and]

   drafts are being drafted.” Id. Applicants argue that “the administrative and judicial complaint

   before the SIC will former [sic] CFR’s officer and Abbott Chile and Abbott Columbia’s

   anticompetitive conduct arising out of the sale of Lafrancol to Abbott” and “the civil action to be

   filed in Columbia based [sic] on the contacts and communications between CFR, Abbott and the

   Ventura Buring siblings.” Id. at 13. Applicants argue that they have put forth sufficient evidence

   to show that they have met the “for use [in a proceeding]” standard under § 1782. Id. Applicants

   argue that they “have extensively investigated and developed legal actions to be filed before the

   SIC and the Colombian courts.” Id. Finally, Applicants argue that the their “track record in

   seeking relief in their dispute with CFR and Abbott, by initiating the Pending ICC Arbitration . . .

   supports Applicants’ objective intention to initiate the Colombian actions. Id. at 14. Applicants

   do not address the contemplated ICC action. See generally id.



                                                     7
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 8 of 12




          Respondents argue that “[Applicants’] vows of imminent Colombian actions ring hollow.”

   Opp’n at 14. Specifically, Respondents note that Applicants “represented that they ‘contemplate

   to immediately file’ various regulatory and judicial proceedings in Colombia” when they filed

   their Application in March 2020, yet they still have not done so. Id.

          A proceeding must be “within reasonable contemplation” to seek discovery under § 1782.

   Intel, 542 U.S. at 259. While the proceeding need not be pending, “it must be more than

   speculative . . . and a ‘district court must insist on reliable indications of the likelihood that

   proceedings will be instituted within a reasonable time.’” Consorcio Ecuatoriano, 747 F.3d at

   1270 (quoting In re Letter of Request from Crown Prosecution Service of United Kingdom, 870

   F.2d 686, 692 (D.C. Cir. 1989)).

          Here, Applicants argue that “the evidence sought in the Application is needed to complete

   Applicants’ investigation and for use in the imminent civil and anti-competition actions.” Obj. at

   12. It stands to reason that Applicants must rely on the discovery sought here to continue

   developing the theory of their case, which may or may not materialize as their investigation is not

   yet complete. As Magistrate Judge Becerra notes, “the point of the discovery [Applicants seek

   here] is not for use in a contemplated[] proceeding, but rather, it is to see if there is any merit to

   [Applicants’] theory.” R&R at 25. Applicants still have not set forth any timeline for when they

   plan to commence the contemplated actions—perhaps because such a timeline cannot be

   developed given that Applicants need the evidence requested in their Application to determine

   whether they have a cognizable claim, and if so, against whom.

          Accordingly, the Court finds that Applicants have not set forth a sufficient factual basis to

   persuade the Court that the Colombian proceedings are reasonably contemplated such that § 1782

   discovery is appropriate at this stage.



                                                     8
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 9 of 12




          C.      The Intel Discretionary Factors Weigh Against Granting the Application

          Magistrate Judge Becerra finds that even if the Application did meet the statutory

   requirements—which it does not—the Intel factors do not support granting the Application. R&R

   at 26. “[A] district court is not required to grant a § 1782(a) discovery application simply because

   it has the authority to do so.” In re Clerici, 481 F.3d 1324, 1334 (11th Cir. 2007) (quoting Intel,

   542 U.S. at 264) (internal quotation marks omitted). The Eleventh Circuit adopted the Intel factors

   and described them as follows:

          (1) whether “the person from whom discovery is sought is a participant in the
          foreign proceeding,” because “the need for § 1782(a) aid is generally not as
          apparent as it ordinarily is when evidence is sought from a nonparticipant”; (2) “the
          nature of the foreign tribunal, the character of the proceedings underway abroad,
          and the receptivity of the foreign government or the court or agency abroad to U.S.
          federal-court judicial assistance”; (3) “whether the § 1782(a) request conceals an
          attempt to circumvent foreign proof-gathering restrictions or other policies of a
          foreign country of the United States”; and (4) whether the request is otherwise
          “unduly intrusive or burdensome.”

   Id. (quoting Intel, 542 U.S. at 264–65).

          Magistrate Judge Becerra finds that the first factor weighs against granting the Application

   if Abbott Laboratories (United States), or any of the Respondents, can produce the documents

   sought from Abbott in the pending ICC arbitration. R&R at 26–27. Magistrate Judge Becerra

   finds that the second and third factors cannot be assessed as the arbitral panel has not yet convened,

   and thus those factors weigh against granting the Application. Id. at 27. Finally, Magistrate Judge

   Becerra finds that the fourth factor weighs against granting the Application because the discovery

   request is “expansive and overbroad considering that the pending ICC dispute concerns only the

   release of the security deposit.” Id. at 28.

          Applicants argue that the first factor weighs in their favor because Abbott Laboratories

   (United States) is no longer part of the pending ICC arbitration, and the discovery sought is “most



                                                     9
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 10 of 12




   logically in the possession, control and custody” of Abbott Laboratories (United States). Obj. at

   14–16.     Applicants argue that the second factor weighs in their favor because (1) “the

   overwhelming majority of courts have concluded that it is the party opposing [§] 1782 discovery

   that bears the burden on the second Intel discretionary factor, and Respondent has made no such

   showing” (citing the Second Circuit and the Northern District of California); (2) parties “enjoy a

   presumption in favor of foreign tribunal receptivity” (quoting the District of New Jersey); and (3)

   “arbitral panels have generally refused to prohibit a party from seeking [§] 1782 discovery,

   preferring instead to consider the relevance of the evidence once it is obtained” (citing the Eastern

   District of Virginia). Id. at 16–17. Applicants argue that the third factor weighs in their favor

   because § 1782 does not require that an applicant first seek discovery from a foreign tribunal, and

   “the Application does not circumvent either ICC or Colombian proof gathering rules, as

   Respondent has not shown that either forum prohibits a party from seeking discovery in a foreign

   jurisdiction.” Id. at 18. Finally, regarding the fourth factor, Applicants argue that rather than

   denying their Application based on a finding that the discovery request is overbroad, the Court

   should consider whether that defect could be cured through a limited grant of discovery. Id. at 20.

            Respondents argue that, as to the first factor, Applicants have not even attempted to obtain

   discovery from the Abbott affiliates remaining in the pending ICC arbitration. Resp. at 16. As to

   the second factor, Respondents argue that it is premature to assess the ICC panel’s receptivity to

   § 1782 discovery before the panel assembles and has an opportunity to address the scope of

   discovery. Id. at 17–18. As to the third factor, Respondents argue that Applicants “should have

   made some attempt to obtain the requested discovery through the ICC Arbitration[,]” or, at a

   minimum, “should at least have consulted with the ICC panel about their extraterritorial discovery

   plans.” Id. at 18. Finally, Respondents argue that the Application contains unduly intrusive and



                                                    10
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 11 of 12




   burdensome requests, wherein it seeks to “force Abbott to respond to 32 far-reaching document

   requests, and to conduct two different depositions[,]” the latter of which are “effectively non-

   existent in ICC arbitrations.” Id. at 19.

          Here, the Court agrees with Magistrate Judge Becerra’s findings as to all four factors.

   Specifically, regarding the first factor, Applicants have not demonstrated that the discovery sought

   cannot be obtained from the Abbott affiliates remaining in the pending ICC arbitration. Regarding

   the second factor, it is not evident from the record that the ICC panel will be receptive to § 1782

   discovery. See In re Bio Energias Comercializadora de Energia Ltda., No. 19-cv-24497-Bloom,

   2020 WL 509987, at *3–4 (S.D. Fla. Jan. 31, 2020) (finding that the second factor weighed against

   permitting discovery where the applicant did not first seek production of the evidence through the

   arbitral panel). Regarding the third factor, it is not evident from the record that the Application is

   not an attempt to circumvent proof-gathering limits or other policies of a foreign country. See In

   re Jagodzinski, No. 18-20606-MC-Williams/Torres, 2019 WL 1112389, at *7–8 (S.D. Fla. Jan.

   15, 2019) (finding that the “failure to provide a reasonable explanation for [the applicant’s]

   decision to first seek assistance from a United States federal court to obtain discovery—without

   first attempting to have the French tribunal overseeing his foreign proceeding rule on same—raises

   the specter of abusive litigation tactics”); Norex Petroleum Ltd. v. Chubb Ins. Co. of Can., 384 F.

   Supp. 2d 45, 54 (D.D.C. 2005) (“The Court is wary of granting discovery under § 1782 when it

   appears that the party seeking discovery may be using the United States statutes and federal court

   system to ‘jump the gun’ on discovery in the underlying foreign suit.”). Finally, the Court finds

   that the discovery request is overly broad and, considering that all other factors weigh against

   granting the Application, the Court declines to cure that defect. Appl. ¶ 76 (listing the broad array

   of discovery sought over a span of nearly five pages); see also In re Jagodzinski, 2019 WL



                                                    11
Case 1:20-mc-21152-KMM Document 34 Entered on FLSD Docket 02/08/2021 Page 12 of 12




   1112389, at *8 (recommending that the application be denied rather than modifying or narrowing

   an otherwise overly broad request where the balance of Intel factors weigh against granting

   discovery assistance).

   IV.    CONCLUSION

          Accordingly, UPON CONSIDERATION of the Application, the R&R, the pertinent

   portions of the record, and being otherwise fully advised in the premises, it is hereby ORDERED

   AND ADJUDGED that Magistrate Judge Becerra’s R&R (ECF No. 29) is ADOPTED. It is

   FURTHER ORDERED that Applicants’ Application for Assistance to International and

   Colombian Tribunals (ECF No. 1) is DENIED, and Respondents’ Cross-Motion to Dismiss

   Application (ECF No. 9) is GRANTED.

                                                                8th day of February, 2021.
          DONE AND ORDERED in Chambers at Miami, Florida, this ____




                                                  K. MICHAEL MOORE
                                                  CHIEF UNITED STATES DISTRICT JUDGE


   c: All counsel of record




                                                 12
